DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record. The closest prior art of record Chamness et al. (Patent Number 9477661), teaches techniques for predicting data replication performance degradation are described, including receiving periodically data replication characteristics from a source storage and a target storage, the periodically received data replication characteristics being extracted from a replication process of the source storage replicating data to the target storage, where the periodically received data replication characteristics are analyzed at a replication management server communicatively coupled with the source storage and the target storage, and a predictive modeling are applied, and When the possibility of degradation of replication performance reaches a predetermined threshold, a notification is sent out. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination, including but not limited to subject matter indicated in independent claim 1 as “accessing historical data about the data assets at the source site that are being replicated; generating a forecast for replication needs of the source site based on the historical data associated with the data assets at the source site; switching a mode of the replication operation at the target site in accordance with the forecast and a state of a journal at the target site, wherein the journal includes memory including a free portion and a used portion, wherein the memory is used for replicating the data assets at the target site, wherein the forecast is used to determine whether the free portion is sufficient to accommodate the forecasted replication needs of the source site and wherein the mode is switched based on whether the journal can accommodate the forecasted replication needs; and replicating the data assets at the target site according to the mode”, and similarly in independent claim 13.
Dependent claims 2-12 and 14-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198